Case: 16-30175      Document: 00513659105         Page: 1    Date Filed: 08/31/2016




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 16-30175                                     FILED
                                  Summary Calendar                             August 31, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
OBADIAH FRANCOIS; MATTHIAS FRANCOIS,

              Plaintiffs - Appellants

v.

CITY OF GRETNA,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-2640


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants      Obadiah      Francois     and     Matthias       Francois
(“Plaintiffs”), proceeding pro se, appeal the district court’s order dismissing
their suit against Defendant-Appellee City of Gretna (“Gretna”) without
prejudice for failure to prosecute. For the reasons below, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30175     Document: 00513659105      Page: 2   Date Filed: 08/31/2016



                                  No. 16-30175
      On May 7, 2013, Plaintiffs filed suit against Gretna, asserting various
causes of actions allegedly arising from Plaintiffs’ arrest by the Gretna Police
Department. The district court stayed the suit until December 12, 2014, so
that Plaintiffs’ underlying criminal proceedings could be resolved first. After
the stay was lifted, the parties filed various pretrial motions, and the court
issued accompanying orders. On January 7, 2016, Plaintiffs filed a “Notice to
the Court,” wherein they stated as follows (capitalization modified):
      [D]ue to all of Plaintiff’s motions being denied by this court
      Plaintiff’s will not participate in any more further proceedings.
      Plaintiff’s will will [sic] not appear in court for the pre trial phase
      or the trial phase of this case. I have a premonition that this court
      is going to dismiss my law suit. This court has shown me way too
      much prejudice and discrimination for me to keep on playing along
      like I’m going to get justice from a prejudice court like this, so with
      that being said, Plaintiffs are just waiting for this honorable court
      to make its final ruling so Plaintiff’s can bring their case to the
      higher courts to receive justice for the civil rights violations caused
      by Gretna city. I oppose any motion to dismiss this case.
On February 12, 2016, the district court scheduled a status conference for
February 17, 2016, specifically ordering that “both pro se plaintiffs must attend
in person.” Plaintiffs failed to appear at this status conference. That same
day, the district court dismissed the suit without prejudice for failure to
prosecute. In the order of dismissal, the district court noted Plaintiffs’ failure
to appear and stated, “The Court was informed by staff that the plaintiffs were
notified by mail and telephone of today’s conference and aware of their
required presence.”
      Plaintiffs now appeal, contending the district court erred in dismissing
their suit based solely on their failure to appear at the status conference. In
support of this contention, Plaintiffs state that their failure to attend was an
inadvertent mistake, that such failure was not part of a pattern of


                                        2
     Case: 16-30175       Document: 00513659105          Page: 3     Date Filed: 08/31/2016



                                       No. 16-30175
noncompliance, that they are novice at litigation, and that they are indigent
without any transportation resources.
       “A district court sua sponte may dismiss an action for failure to prosecute
or to comply with any court order.” Larson v. Scott, 157 F.3d 1030, 1031 (5th
Cir. 1998) (citing Fed. R. Civ. P. 41(b)) (citing McCullough v. Lynaugh, 835
F.2d 1126, 1127 (5th Cir. 1988)).             “This authority flows from the court’s
inherent power to control its docket and prevent undue delays in the
disposition of pending cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399,
401 (5th Cir. 1985).        We review such a dismissal for abuse of discretion.
McCullough, 835 F.2d at 1127. 1
       Plaintiffs notified the district court of their intention to not participate
in any further district court proceedings. Thereafter, Plaintiffs failed to appear
at a status conference as specifically ordered to do. “Failure to attend a hearing
is a critical default,” and “[t]rial courts must be allowed leeway in the difficult
task of keeping their dockets moving.” Id. at 1126–27 (affirming dismissal
without prejudice when the plaintiff, proceeding pro se, failed to appear at a
status conference). For these reasons, we conclude the district court did not
abuse its discretion in dismissing without prejudice. AFFIRMED.




       1 If “the applicable statute of limitations probably bars future litigation,” a dismissal
without prejudice is reviewed under the more exacting standard applicable to dismissals with
prejudice. Coleman v. Sweetin, 745 F.3d 756, 766 (5th Cir. 2014). Here, Plaintiffs do not
contend the statute of limitations has run on any of their claims. Therefore, the court will
not review the district court’s dismissal without prejudice under the dismissal with prejudice
standard.
                                               3